DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 43-60 are objected to because of the following informalities: 
Regarding claims 43-60, the following terms lack a proper antecedent basis:
Term
Claim No.
Line(s)
its
43
3
the pattern of recesses
43
4
the region
43
6
its
43
6
its
43
8
its
43
10
the downstream side
43
15
the operating direction
43
16
the inking unit cylinder
43
16
the operating position
43
18
its
43
24
the radial relative position
43
30-31
its
44
2
the region
44
3-4
the width
44
5
its
44
10
its
45
6
its
45
8
its
45
11
their
45
13
the width
45
14
it
46
4
the radial relative position
46
4-5
the side parts
47
2
the subframe
47
2
the joint movement
47
5
the ink application point
49
7
the first nip point
49
8
the operating position
50
3
the downstream side
51
4

51
5
the edge
51
5
the nip point
51
8
the parts
52
4
the ink supply chamber
52
4
the entire inking device
52
4-5
the force
52
6
it
52
6
said surface
52
6-7
the operative end
52
8
its
53
5
it
54
3
the side
55
2
said cylinder
55
4
this area
55
4
the ink supply chamber
55
6
the side
56
4
the side facing
56
5
the rotational axis
56
6
the outer circumference
58
2-3
its
59
1
the printing width
59
2
the printed image
59
4
the circumference
59
9-10
the remaining
60
3


Further regarding claim 52, “actuable” in line 2 does not appear to be a word with which American English dictionaries are familiar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 43-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 43, 44, 47, 48, and 50-60, several terms appear to mar the clarity of the claims. Claim 43 recites, in line 5, “a first inking unit cylinder (512), which has, in the region of its outer cylindrical surface (518), recesses”. Claim 43 also recites “a second inking unit cylinder” in line 9. Claim 43 recites in lines 16-17 “the inking unit cylinder (512) that comprises the recesses (513)”. Additionally, Claim 43 alone uses the term “recesses” approximately 12 times. This appears to create several problems. For example, instead of simply reciting “the first inking unit cylinder” in lines 16-17, the recitation of “the inking unit cylinder (512) that comprises the recesses (513)” makes one wonder whether the recited “the inking unit cylinder” is the first inking unit cylinder or the second inking unit cylinder, until one reads further to see that the entire phrase is “the inking unit cylinder that comprises the recesses,” which, presumably means the first inking unit cylinder. It appears, however, to be superfluous to refer to the first inking unit cylinder multiple times throughout the claims as “the inking unit cylinder (512) that comprises the recesses (513),” when the inking unit cylinder that comprises the recesses has already been referred to as the first inking unit cylinder. Further, instead of choosing one set of recesses to be called “first recesses,” and a second set of recesses to be called “second recesses,” referring to two different sets of “recesses” as simply “recesses” appears to necessitate excessively wordy language such as “recesses (514) on the forme cylinder (503)” (as in line 27). The examiner’s past experience with Applicant is that Applicant’s next response will include claim amendments that remove all of the reference numerals from the claims, meaning that it will be more difficult to distinguish between the recesses and the recesses, without the reference numerals to clarify whether Applicant is referring to the recesses or the recesses, or, as also referred to in the claims, the recess on the forme 
Regarding claim 45, it is not clear whether the recesses are recesses or engravings, and whether the engravings are the recesses, or separate recesses that are separately referred to as engravings.
Regarding claim 46, in the absence of reference number (512), it will not be possible to tell which inking cylinder is referred to in line 5.
Regarding claim 47, in the absence of reference number (512), it will not be possible to tell which inking cylinder is referred to in line 2.
Regarding claim 58, it appears that something is missing after “a” in line 2.
Appropriate clarification is kindly requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 
Claims 43, 44, 47, 48, 50, 52, and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al, US Patent Number 4,604,951 (hereinafter Ichikawa) in view of Schwitzky et al., US Patent Publication 2015/0258777 A1 (hereinafter Schwitzky).
Regarding claim 43:
Ichikawa teaches a gravure printing unit for printing onto substrate according to a gravure printing method, said gravure printing unit having a forme cylinder, which comprises on its circumference an image-forming pattern of recesses (numeral 36 denotes a plate cylinder having a diameter… three plates 37 are mounted on the outer surface… each plate 37 has 32 recess of an image,” col. 4, lines 5-10), and having an inking unit for inking the pattern of recesses provided on the forme cylinder, said inking unit comprising a first inking unit cylinder, which has, in the region of its outer cylindrical surface, recesses that correspond to recesses on the forme cylinder (“A duct roller 39,” col. 4, line 34; “ink holding recesses 39a are formed in the outer surface of the duct roller 39 to be aligned with the projections 38a in the pattern roller along the axial and circumferential directions,” col. 4, lines 50-54; “the ink holding recesses 39a are formed in correspondence with the image portion of the plate 37,” col. 5, lines 4-5), an inking device by means of which the first inking unit cylinder can be inked at an application point located on its circumference (42, Fig. 4), and a second inking unit cylinder, which cooperates with the first inking unit cylinder and which has, in the region of its outer cylindrical surface, elevations that correspond to recesses on the forme cylinder or raised areas, which correspond to areas of the image-forming pattern of recesses on the forme cylinder and which comprise the recesses (38, Fig. 4; “Each pattern roller 38 has 8 projections 38a corresponding to the number of rows of the banknote so as to print a corresponding color pattern,” col. 4, lines 23-25), wherein the inking device comprises, on at 
Ichikawa does not teach and in that the inking device is mounted, coupled to the first inking unit cylinder that has the recesses, in or on a frame in such a way that when the first inking unit cylinder is moved radially, the inking device is moved along with it and the radial relative position between inking unit cylinder and retaining means is maintained.
Schwitzky teaches a mobile inking carriage (52, Figs. 1 and 2) that allows the inking unit and cylinders to be moved away from the chablon rollers 23, thereby advantageously providing ample room for a human operator to perform maintenance and repairs on the various rollers.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ichikawa to place the inking unit and first inking  unit cylinders of Ichikawa on a movable carriage, as in Schwitzky, because this would advantageously allow the inking units and inking unit cylinders to be moved away from the rest of the inking system, thereby advantageously providing ample room for a human operator to 
Regarding claim 44:
The combination of Ichikawa and Schwitzky renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Schwitzky also teaches that the second inking unit cylinder comprises on its outer cylindrical surface ink-transferring raised areas or ink-transferring elevations (Ichikawa: “Each pattern roller 38 has 8 projections 38a corresponding to the number of rows of the banknote so as to print a corresponding color pattern,” col. 4, lines 23-25; “The ink is held in the recesses 39a in the duct roller 39. The held ink 43 is transferred to the corresponding projections 38a in the pattern roller 38 upon rotation of the rollers 38 and 39. As indicated by reference numeral 43A of FIG. 6, the ink pattern having different gradation levels corresponding to the image portion of the plate 37 is formed,” col. 5, lines 53-57). Ichikawa also teaches that features could have a dimension of as small as 40 µ (col. 4, line 15).
The combination of Ichikawa and Schwitzky does not teach which in the region of their smallest diameter have a maximum width of 1.0 mm and/or have a width that is no more than 0.8 mm greater than the width of the corresponding engraving on the forme cylinder, and/or which match individual engravings on the forme cylinder with a width that is no more than ten times greater and/or which individually match engravings on the forme cylinder that are spaced by 1000 pm or less from one another, and/or which second inking unit cylinder comprises on its outer 
It has been held that design choices resulting in aesthetic design changes (MPEP § 2144.04(I)) and/or rearrangement of parts (MPEP § 2144.04(VI)(C)) are not sufficient to patentably distinguish an invention over otherwise identical prior art. In this instance, Ichikawa discloses that the size and pattern of recesses 39a in duct roller 39, recesses on plate 37, and elevations 38a on cylinder 38 are entirely based upon the pattern and amount of ink required for the final printed banknotes 1. As even a layperson knows, modern banknotes can have finely and intricately printed details. Therefore, if the designer of the banknote chooses to have a fine, intricate pattern on the banknote, the resulting pattern of recesses on the second inking unit cylinder may have physical dimensions that in the region of their smallest diameter have a maximum width of 1.0 mm and/or have a width that is no more than 0.8 mm greater than the width of the corresponding engraving on the forme cylinder, and/or which match individual engravings on the forme cylinder with a width that is no more than ten times greater and/or which individually match engravings on the forme cylinder that are spaced by 1000 pm or less from one another, and/or which second inking unit cylinder comprises on its outer cylindrical surface areas that have at least five non-contiguous elevations over a surface area of 10 cm2 and/or that have two or more non-contiguous elevations, each of which is spaced no more than 1000 pm from an adjacent elevation
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ichikawa such that in the region of their smallest diameter have a maximum width of 1.0 mm and/or have a width that is no more than 0.8 mm greater than the width of the corresponding engraving on the forme cylinder, and/or which 
Regarding claim 47, the combination of Ichikawa and Schwitzky renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Schwitzky also teaches that the inking unit cylinder and the side parts of the subframe that supports the inking device are arranged on side parts mounted for linear movement in the frame (Schwitzky: inking unit and cylinders mounted in side parts of the frame that moves linearly, 52, Figs. 1 and 2). 
Regarding claim 48, the combination of Ichikawa and Schwitzky renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Schwitzky also teaches that between the second inking unit cylinder, which has the elevations, and the forme cylinder, a third inking unit cylinder is provided (Schwitzky: a collecting, or “Orlof” cylinder, 9, Fig. 2, is advantageous for collecting ink from the chablon rollers and distributing it to the plate cylinder).
Regarding claim 50, the combination of Ichikawa and Schwitzky renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Schwitzky also teaches that the inking device is configured without zones and/or comprises as 
Regarding claim 52, the combination of Ichikawa and Schwitzky renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Schwitzky also teaches that a positioning drive comprising a remotely actuable drive means is provided, by means of which the doctor blade, an ink supply unit that comprises the doctor blade and at least the parts that delimit the ink supply chamber can be set against and moved away from the outer cylindrical surface (Schwitzky: 52 moves the entirety of the inking supply chamber against and away from the outer cylindrical surface, Fig. 2).
Regarding claim 55, the combination of Ichikawa and Schwitzky renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Schwitzky also teaches that the inking device comprises an ink supply chamber, which, on the side facing the inking unit cylinder that comprises the recesses, is delimited at least partially by the outer cylindrical surface of said cylinder and in this area forms or at least comprises the application point, and in that the inking device comprises the retaining means, on at least the downstream side of the ink supply chamber in the operating direction of rotation of the inking unit cylinder that comprises the recesses (Ichikawa: inking chamber 42 delimited by side walls 41, ink blade 40, and roller 39, Fig. 4).
Regarding claim 56:
The combination of Ichikawa and Schwitzky renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above.

It has been held that mere rearrangement of parts is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2144.04(VI)(C).
In this instance, the designer of the apparatus of Ichikawa could arrange the ink duct 42, inking roller 39, and inking roller 38 in several various arrangements, so long as the three are arranged in such a way that ink roller 39 is inked by ink duct 42, and transfers ink to ink roller 38. This includes a configuration where the inking device is arranged on the side of inking cylinder 39 that lies on the side facing inking cylinder 38, as viewed relative to a vertical plane extending through the rotational axis of the first inking unit cylinder. Such a rearrangement would not otherwise affect the operation of the ink duct and first and second inking cylinders.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ishikawa to rearrange the ink duct location to be on the side of inking roller 39 facing inking roller 38, because such a rearrangement of parts is obvious, and would thereby result in the inking device and/or the retaining means for removing printing ink from the outer cylindrical surface cooperates with and/or is arranged for cooperation with the inking unit cylinder that has the recesses, on the side thereof that lies on the side facing the second inking unit cylinder, as viewed relative to a vertical plane extending through the rotational axis of the first inking unit cylinder.
Regarding claim 57, the combination of Ichikawa and Schwitzky renders obvious the 
Regarding claim 58, the combination of Ichikawa and Schwitzky renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above. The combination of Ichikawa and Schwitzky also teaches that the first inking unit cylinder comprises a cylinder body, which is or can be mounted rotatably in the inking unit and on which a circumferentially closed ink transfer forme sheath bearing the recesses of the first inking unit cylinder on its outwardly facing surface is or can be detachably arranged (this claim limitation appears to recite an intended use of the cylinder 39 of Ichikawa, which is capable of being mounted in an inking unit, and on which a sleeve that is engraved could be placed).
Claims 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa.
Regarding claim 45:
Ichikawa teaches Ichikawa teaches a gravure printing unit for printing onto substrate according to a gravure printing method, said gravure printing unit having a forme cylinder, which comprises on its circumference an image-forming pattern of recesses (numeral 36 denotes a plate cylinder having a diameter… three plates 37 are mounted on the outer surface… each plate 37 has 32 recess of an image,” col. 4, lines 5-10), and having an inking unit for inking the pattern of recesses provided on the forme cylinder, said inking unit comprising a first inking unit cylinder, which has, in the region of its outer cylindrical surface, recesses that correspond to recesses on the 

It has been held that design choices resulting in aesthetic design changes (MPEP § 2144.04(I)) and/or rearrangement of parts (MPEP § 2144.04(VI)(C)) are not sufficient to patentably distinguish an invention over otherwise identical prior art. In this instance, Ichikawa discloses that the size and pattern of recesses 39a in duct roller 39, recesses on plate 37, and elevations 38a on cylinder 38 are entirely based upon the pattern and amount of ink required for the final printed banknotes 1. As even a layperson knows, modern banknotes can have finely and intricately printed details. Therefore, if the designer of the banknote chooses to have a fine, intricate pattern on the banknote, the resulting pattern of recesses on the second inking unit cylinder may have physical dimensions that in the region of their smallest diameter have a maximum width of 1.0 mm and/or have a width that is no more than 0.8 mm greater than the width of the corresponding engraving on the forme cylinder, and/or which match individual engravings on the forme cylinder with a width that is no more than ten times greater and/or which individually match engravings on the forme cylinder that are spaced by 1000 pm or less from one another, and/or which second inking unit cylinder comprises on its outer cylindrical surface areas that have at least 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ichikawa such that elevation  have in the region of their smallest diameter have a maximum width of 1.0 mm and/or have a width that is no more than 0.8 mm greater than the width of the corresponding engraving on the forme cylinder, and/or which match individual engravings on the forme cylinder with a width that is no more than ten times greater and/or which individually match engravings on the forme cylinder that are spaced by 1000 pm or less from one another, and/or which second inking unit cylinder comprises on its outer cylindrical surface areas that have at least five non-contiguous elevations over a surface area of 10 cm2 and/or that have two or more non-contiguous elevations, each of which is spaced no more than 1000 pm from an adjacent elevation, because features with these particular dimensions may be necessary to print the designs on the banknotes as a consequence of the aesthetic design choice of the banknote designer in designing the banknote.
Regarding claim 49, Ichikawa renders obvious the invention of claim 45, as set forth in the rejection of claim 45 above. Ichikawa also teaches that the inking device comprises, on at least the downstream side of the application point in the operating direction of rotation of the inking unit cylinder that comprises the recesses, a retaining means configured as a doctor blade or an ink blade, by means of which printing ink applied previously to the outer cylindrical surface of the first inking unit cylinder can be removed downstream of the ink application point and upstream of the first nip point with the second inking unit cylinder, as viewed in the operating direction of rotation (Ichikawa: blade 40 removes ink after application and before the nip point between cylinders 39 and 38, Fig. 4).
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa as applied to claim 43 above, and further in view of Schwitzky.
Ichikawa renders obvious the invention of claim 45, as set forth in the rejection of claim 45 above. Ichikawa also teaches that the inking device is mounted, coupled to the first inking unit cylinder that has the recesses, in or on a frame (inking device 40 mounted to 39 in the same frame that holds 39 in place with 38, Figs. 3 and 4).
Ichikawa does not teach that the inking device is mounted, coupled to the first inking unit cylinder that has the recesses, in or on a frame in such a way that when the first inking unit cylinder is moved radially the inking device is moved along with it and the radial relative position between inking cylinder and retaining means is maintained.
Schwitzky teaches a mobile inking carriage (52, Figs. 1 and 2) that allows the inking unit and cylinders to be moved away from the chablon rollers 23, thereby advantageously providing ample room for a human operator to perform maintenance and repairs on the various rollers.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ichikawa to place the inking unit and first inking  unit cylinders of Ichikawa on a movable carriage, as in Schwitzky, because this would advantageously allow the inking units and inking unit cylinders to be moved away from the rest of the inking system, thereby advantageously providing ample room for a human operator to perform maintenance and repairs on the various rollers, thereby resulting in the inking device is mounted, coupled to the first inking unit cylinder that has the recesses, in or on a frame in such a way that when the first inking unit cylinder is moved radially the inking device is moved along with it and the radial relative position between inking cylinder and retaining means is maintained.
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of  as applied to claim 43 above, and further in view of Kamoda et al, US Patent Publication 2013/0042777 (hereinafter Kamoda).
The combination of Ichikawa and Schwitzky renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above.
The combination of Ichikawa and Schwitzky does not teach that on the circumference of the first inking unit cylinder, downstream of the doctor blade as viewed in the operating direction of rotation (D), a removal device is provided, by means of which printing ink that collects on the downstream side of the doctor blade, as viewed in the direction of rotation, is removed from the edge, or printing ink that has collected on the downstream side of the doctor blade, as viewed in the direction of rotation, and has been carried along on the inking unit cylinder is prevented from entering the nip point with the second inking unit cylinder.
Kamoda teaches an ink fountain roller (30, Fig. 10) with an ink metering blade (16, Fig. 2c) and an ink removal device (74, Figs. 8, 10) that can be pressed against an ink fountain roller (30, Fig. 10) to remove ink from the ink fountain roller for the purpose of cleaning the ink fountain roller (¶ 0054).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ichikawa to include an ink removal device to be set against the ink fountain roller, as taught by Kamoda, because Kamoda teaches that this is advantageous for cleaning the ink fountain roller.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Schwitzky as applied to claim 43 above, and further in view of Kolbe et al., US Patent Number 7,114,437 B2 (hereinafter Kolbe).

The combination of Ichikawa and Schwitzky does not teach that at least the retaining means or an ink supply unit that supports said retaining means and is mounted for axial movement in the inking device can be moved axially and/or can be oscillated during operation by means of a drive means in terms of its axial position relative to the inking unit cylinder that comprises the recesses.
Kolbe teaches a method and apparatus for shifting a doctor blade set against a cylinder in a direction of the longitudinal axis of the doctor blade (col. 1, lines 6-8). Kolbe teaches that this is advantageous for achieving a high print quality with wear of the doctor blade as uniform and as small as possible (col. 2, lines 1-3).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ichikawa such that a doctor blade set against a cylinder is moved longitudinally, because Kolbe teaches that this is advantageous for achieving a high print quality with wear of the doctor blade as uniform and as small as possible, thereby resulting in that at least the retaining means or an ink supply unit that supports said retaining means and is mounted for axial movement in the inking device can be moved axially and/or can be oscillated during operation by means of a drive means in terms of its axial position relative to the inking unit cylinder that comprises the recesses.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Schwitzky as applied to claim 43 above, and further in view Scharkus et al., US Patent Publication 2016/0279925 A1 (hereinafter Scharkus).
The combination of Ichikawa and Schwitzky renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above.

Scharkus teaches temperature control device (82, Fig. 8), which is advantageous for controlling the temperature of one or more components of a printing assembly, including ink fountain rollers and/or stencil cylinders and/or ink collecting cylinder and/or forme cylinders (¶ 0091).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Ichikawa to include a temperature control device as taught by Sharkus, because Scharkus teaches that such a device is advantageous for controlling the temperature of the various printing cylinders, thereby resulting in that the inking unit cylinder that has the recesses can be temperature controlled.
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Schwitzky as applied to claim 43 above, and further in view Rugamer, US Patent Number 7,448,321 (hereinafter Rugamer).
Regarding claim 60:
The combination of Ichikawa and Schwitzky renders obvious the invention of claim 43, as set forth in the rejection of claim 43 above.
The combination of Ichikawa and Schwitzky does not teach that the first inking unit cylinder is and/or can be driven during production operation individually by a drive that is mechanically independent of the drive of the remaining inking unit cylinders and printing unit cylinders, or together with the second inking unit cylinder by a drive that is mechanically independent of drive means for rotating the forme cylinder during production operation.

wherein the relevant motors each have their own dedicated drive controller (28, Fig. 5), which is connected to the data bus, and their own dedicated power unit (29, Fig. 5),
wherein control data transported via the data bus for the relevant motors form a virtual master axis (“Signals from a master shaft position of a virtual master shaft are carried by the at least one signal line,” col. 2, lines 8-13),
wherein the data bus is connected to a central control unit for said device (11, 10, Fig. 1),
wherein the control unit connected to the data bus uses the control data transported in each case via the common data bus to control the motors (10 and 11 and 13 send signals via line 12 to drive unit 08 to control motors, Fig. 1).
Rugamer also teaches that a master virtual axis makes it easier to manipulate errors regarding measuring systems and/or mechanical drive systems occurring in printing units (col. 2, lines 14-18).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Behnke to use a common bus that provides a virtual master shaft to control the plurality of motors in the printing press, because Behnke teaches that such a common bus with a virtual master shaft makes it easier to manipulate errors regarding measuring systems and/or mechanical drive systems occurring in printing units, thereby resulting in that the first inking unit cylinder is and/or can be driven during production operation individually by a drive that is mechanically independent of the drive of the remaining inking unit cylinders and printing unit cylinders, or together with the second inking unit cylinder by a drive that is .
Allowable Subject Matter
Claim 59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 59, the prior art of record does not teach or render obvious a gravure printing unit for printing onto a substrate according to a gravure printing method having all of the recited structure and functionality, including characterized in that on its circumference, the forme cylinder (503) has, within the printing width and printing length to be inked but outside of a region lying image-forming pattern of recesses (514) that supply the printed image of one or more copies (Ni), at least one first linear recess (514.1; 514.2; 514.3; 514.4) for printing at least one first image element (761; 762; 766; 767) to be used for checking a relative position between the forme cylinder (503) and the first inking unit cylinder (512; 519), said first linear recess overlapping on the forme cylinder (503) only partially with a projection, obtained by rolling, of a linear recess (513.1; 513.3; 513.2; 513.4) provided in a defined position and location on the circumference of the first inking unit cylinder (512) for checking the relative position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
22 July 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853